SCHEDULE
   A
                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, which appropriated the funds that shall be used for the

taking.
SCHEDULE
    B
                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
SCHEDULE
   C
                                      SCHEDULE C

                                  LEGAL DESCRIPTION

                                    Starr County, Texas

Tract: RGV-RGC-4033
Owner: Jose Carlos Saenz et al.
Acres: 3.856

BEING a 3.856 of one acre (167,975 square feet) parcel of land out of Tracts 189 and 192,
Porción 73, and Tracts 300 and 301, Porción 74, Ancient Jurisdiction of Mier, Mexico,
now Starr County, Texas, also being out of the Geronimo Saenz Grant, Abstract 165, and
the Geronimo Saenz Grant, Abstract 165, and a portion of a called 6.311 acre tract of land
described in a plat dated February 18, 1981, to Jose Carlos Saenz, recording information
unknown, said 3.856 of one acre parcel being more particularly described by metes and
bounds as follows:

COMMENCING at a point for reference at a 1/2-inch iron rod found on the common east
line of a called 2.877 acre tract of land described in a deed dated January 22, 2017, from
Randal Canales et al to Fernando Javier Escobar, recorded in Volume 1500, Page 587, of
the Official Records of Starr County, Texas (O.R.S.C.T.), and the west line of said called
6.311 acre tract for a southwesterly corner of said 6.311 acre tract of land, thence as
follows:

NORTH 04°55’29” EAST, along said common line, a distance of 44.61 feet to a T-post
found for angle point, thence as follows;

NORTH 02°25’42” EAST, continuing along said common line, a distance of 140.57 feet
to a 5/8-inch iron rod with aluminum cap stamped “RGV-RGC-4032-1=4033-1” set for the
POINT OF BEGINNING of the parcel described herein, having a coordinate value of N
= 16,669,143.092 and E = 821,475.526, said points bears SOUTH 35°29’17” WEST, a
distance of 3,332.22 feet from United States Army Corps of Engineers Control Point No.
S134, thence as follows;

THENCE, NORTH 02°25’42” EAST, continuing along said common line, a distance of
30.06 feet to a wood fence corner post found for an interior corner of the said called 6.311
acre tract and the parcel described herein;

THENCE, SOUTH 88°58’32” WEST, along the north line of said called 2.877 acre tract
and a southerly line of said called 6.311 acre tract, a distance of 415.07 feet to a 5/8-inch
iron rod with aluminum cap stamped “RGV-RGC-4032-4=4033-2” set on the common
west line of said called 6.311 acre tract, and the east line of a called 0.9889 acre tract of
land described in a deed dated December 14, 2005, to Marco Garcia and Anabel Garcia,
                               SCHEDULE C (continued)

recorded in Volume 1075, Page 544, O.R.S.C.T., for the southwest corner of the parcel
described herein;

THENCE, NORTH 02°12’48” WEST, along said common line, a distance of 29.91 feet
to a 5/8-inch iron rod with aluminum cap stamped “RGV-RGC-4033-3” set for the
northwest corner of the parcel described herein;

THENCE, NORTH 67°04’09” EAST, departing said common line, over and across said
6.311 acre tract, a distance of 849.28 feet to a 5/8-inch iron rod with aluminum cap stamped
“RGV-RGC-4033-4” set for an angle point of the parcel described herein;

THENCE, NORTH 75°14’12” EAST, continuing over and across said 6.311 acre tract, a
distance of 145.14 feet to a 5/8-inch iron rod with aluminum cap stamped “RGV-RGC-
4033-5=4035-2” set on the common east line of said called 6.311 acre tract and the west
line of a called 5.9919 acre tract of land described in a deed dated January 25, 2001, to
Amadeo Moreno, Jr. et al., recorded in Volume 885, Page 370, O.R.S.C.T., for the
northeast corner of the parcel described herein;

THENCE, SOUTH 15°36’38” EAST, along said common line, a distance of 210.02 feet
to a 5/8-inch iron rod with aluminum cap stamped “RGV-RGC-4033-6=4035-1” set for the
southeast corner of the parcel described herein;

THENCE, SOUTH 75°14’12” WEST, departing said common line, over and across said
6.311 acre tract, a distance of 133.25 feet to a 5/8-inch iron rod with aluminum cap stamped
“RGV-RGC-4033-7” set for an angle point of the parcel described herein;

THENCE, SOUTH 67°04’09” WEST, continuing over and across said called 6.311 acre
tract, a distance of 472.65 feet to the POINT OF BEGINNING and containing 3.856 acres
(167,975 square feet) of land.

Note: All bearings and coordinates are based on the Texas State Plane Coordinate System,
South Zone (4205), North American Datum 1983 (2011 ADJ; 2010.00 EPOCH). All
distances and coordinates are grid and may be converted to surface by multiplying by a
combined scale factor of 1.00004.

A plat of same date accompanies this metes and bounds description.
SCHEDULE
    D
                             SCHEDULE D (continued)




Tract: RGV-RGC-4033
Owner: Jose Carlos Saenz et al.
Acres: 3.856
SCHEDULE
    E
                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tract: RGV-RGC-4033
Owner: Jose Carlos Saenz et al.
Acres: 3.856

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of land described in part as: Tracts 189 and 192, Porcion
73, and Tracts 300 and 301, Porcion 74, Ancient Jurisdiction of Mier, Mexico, now Starr
County, Texas; in part as Geronimo Saenz Grant, Abstract 165, and the Geronimo Saenz
Grant, Abstract 165; and also in part as a portion of a called 6.311 acre tract of land
described in a plat dated February 18, 1981, to Jose Carlos Saenz (recording information
unknown), reasonable access to and from the owners’ lands lying between the Rio Grande
River and the border barrier through opening(s) or gate(s) in the border barrier between the
westernmost mark labeled “Beginning” and easternmost mark labeled “Ending” depicted
on the map below;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation, and maintenance of
the border barrier.
SCHEDULE E (continued)
SCHEDULE
    F
                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is THIRTY-THREE

THOUSAND DOLLARS AND NO/100 ($33,000.00), to be deposited herewith in the

Registry of the Court for the use and benefit of the persons entitled thereto.
SCHEDULE
   G
                                     SCHEDULEG

                                INTERESTED PARTIES

     The following table identifies all persons who have or claim an interest in the property
     condemned and whose names are now known, indicating the nature of each person's
     prope1iy interest(s) as indicated by references in the public records and any other
     infonnation available to the United States. See Fed. R. Civ. P. 71.l(c).

Interested Pai                            Reference
Jose Carlos Saenz                         WaiTanty Deed;

!!1!1-                                    Recorded on 24 November 1970;
                                          Document No. 1970-76868
                                          StaiT County, Texas, Official Deed
                                          Records

                                          WaiTanty Deed;
                                          Recorded on 22 March 1974
                                          Document No. 1974-85018
                                          StaiT County, Texas, Official Deed
                                          Records

                                          WaiTanty Deed;
                                          Recorded on 22 Januaiy 1979;
                                          Document No. 1979-99151
                                          StaiT County, Texas, Official Deed
                                          Records

Sonya I. Ramsey                           Clarification Deed;
                                          Recorded on 9 April 1999;
                                          Document No. 1999-202488
                                          StaiT County, Texas, Official Deed
                                          Records

Sandra J. Garza                           Clarification Deed;
                                          Recorded on 9 April 1999;
                                          Document No. 1999-202488
                                          StaiT County, Texas, Official Deed
                                          Records

Annabel I. Garza                          Clai·ification Deed;
                                          Recorded on 9 April 1999;
                                          Document No. 1999-202488
                                          StaiT County, Texas, Official Deed
                                          Records
Narciso Ruben Garza Jr.                   Probate Records of Jose Adan Garza·
c/o Don D. Ford, III                    Starr County, Texas, Official Deed
Ford & Bergner, LLP                     Records
700 Louisiana St., Fl. 48
Houston, Texas 77002

Jennifer Vasquez, Receiver of           Deed Without Warranty;
Anabell G. Garcia, a/k/a                Recorded on 28 December 2005;
Anabel Garcia                           Document No. 2005-252533
409 N. Britton Ave.                     Starr County, Texas, Official Deed
Rio Grande City, Texas 78582            Records

Ameida Salinas                          Property Taxes
Starr County Tax Assessor - Collector
100 N. FM 3167, Suite 201
Rio Grande City, Texas 78582-6689
